By the Court, McKinstry, J.:
In The Oakland Cotton Manufacturing Company v. Jennings (46 Cal. 175), it was held that if the registered owner of a vessel appoints her master, with an agreement that the master shall have the entire control of the vessel, and victual and man her, and make contracts of affreightment, and divide the gross earnings with the owner, the owner is liable on contracts of affreightment made by the master with shippers who have no notice of the arrangement between the master and the owner.
No substantial difference has been pointed out between the agreement attempted to be proved in this case and that established in the case above cited. It is not a material circumstance that Soule had not sailed the vessel' as master merely, before the agreement was made. The Oakland Cotton Manufacturing Company v. Jennings, was based on the broad *313proposition that when the shipper delivers his goods, in ignorance of the vessel having been chartered or let to him, and deals with the master as clothed with the ordinary authority of a master, to receive goods and give bills of lading on behalf of his owners, he will be entitled to look to the owners as responsible for the safe carrying of the goods.
Judgment and order denying new trial reversed, and cause remanded for a new trial.
Neither Mr. Justice Crockett nor Mr. Justice Rhodes expressed an opinion.